19-10971-smb        Doc 74       Filed 04/18/19       Entered 04/18/19 12:31:54               Main Document
                                                     Pg 1 of 4


Seth Van Aalten
Michael Klein
Robert Winning
Lauren Reichardt
COOLEY LLP
55 Hudson Yards
New York, NY 10001
Telephone: (212) 479-6000

Proposed Counsel for the Official Committee
of Unsecured Creditors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------- X
                                       :
In re:                                                        Chapter 11
                                       :
SIZMEK, INC., et al., 1                                       Case No. 19-10971 (SMB)
                                       :
            Debtors.                                           (Jointly Administered)
                                       :

                                       :
-------------------------------------- X

                        NOTICE OF APPEARANCE AND REQUEST FOR
                         SERVICE OF ALL NOTICES AND PLEADINGS

        PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors (the

“Committee”), by and through its proposed counsel, Cooley LLP, hereby appears in the above-

captioned cases pursuant to 11 U.S.C. §§ 342(a) and 1109(b) (the “Bankruptcy Code”) and Rules

2002, 3017, 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies, Inc.
(6402); Wireless Artist LLC (0302); WirelessDeveloper, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus
Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter 11 cases is:
401 Park Avenue South, 5th Floor, New York, NY 10016.
19-10971-smb      Doc 74     Filed 04/18/19    Entered 04/18/19 12:31:54          Main Document
                                              Pg 2 of 4


Rules”) and hereby requests that copies of all notices and pleadings given, required to be given or

filed in the above-captioned cases be given and served upon:

                                  Seth Van Aalten
                                  Michael Klein
                                  Robert Winning
                                  Lauren Reichardt
                                  COOLEY LLP
                                  55 Hudson Yards
                                  New York, NY 10001
                                  Telephone: (212) 479-6000
                                  Facsimile: (212) 479-6275
                                  Email: svanaalten@cooley.com
                                         mklein@cooley.com
                                         rwinning@cooley.com
                                         lreichardt@cooley.com

       PLEASE TAKE FURTHER NOTICE that pursuant to 1109(b) of the Bankruptcy Code,

the foregoing demand includes not only the notices and papers referred to in the Bankruptcy Rules

specified above, but also includes, without limitation, any order and notice of any application,

motion, petition, pleading, request, complaint or demand, whether former or informal, whether

written or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex,

overnight carrier, facsimile transmission, email or otherwise filed or made with regard to the

above-captioned cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

later appearance, pleadings, claim or suit shall be deemed or construed to be a waiver of the rights

of the Committee: (1) to have final orders in noncore matters entered only after de novo review by

a District Judge; (2) to trial by jury in any proceeding so triable in these cases or any case,

controversy, or proceeding related to these cases; (3) to have the District Court withdraw the

reference in any matter subject to mandatory or discretionary withdrawal; or (4) of any other rights,

claims, actions, defenses, setoffs, or recoupments to which the Committee is or may be entitled




                                                 2
19-10971-smb     Doc 74     Filed 04/18/19    Entered 04/18/19 12:31:54        Main Document
                                             Pg 3 of 4


under agreements, in law, in equity, or otherwise, all of which rights, claims, actions, defenses,

setoffs, and recoupments are expressly reserved.


Dated: New York, NY                                 COOLEY LLP
       April 18, 2019
                                                    By: /s/ Seth Van Aalten
                                                        Seth Van Aalten
                                                        Michael Klein
                                                        Robert Winning
                                                        Lauren Reichardt
                                                        55 Hudson Yards
                                                        New York, NY 10001
                                                        Telephone: (212) 479-6000

                                                        Proposed Counsel for the Official
                                                        Committee of Unsecured Creditors




                                                3
19-10971-smb      Doc 74     Filed 04/18/19    Entered 04/18/19 12:31:54          Main Document
                                              Pg 4 of 4


                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Notice of Appearance was served by CM/ECF and/or

mail on anyone unable to accept electronic filing. Notice of this filing will be sent by email to all

parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing

through the Court’s CM/ECF System.

                                                      /s/ Seth Van Aalten
                                                      Seth Van Aalten




                                                 4
